Citation Nr: 0200854	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain, with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for low 
back strain and assigned a zero percent evaluation, effective 
from November 1, 1998.  Subsequently, in a December 1999 
rating action, the RO increased this evaluation to 10 
percent, effective from November 1, 1998.  As the 10 percent 
evaluation does not represent the maximum available under 
applicable diagnostic criteria, the veteran's claim for a 
higher evaluation remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In April 2001, the Board denied the veteran's separate claim 
for a rating in excess of 10 percent for bilateral hearing 
loss and remanded the issue of entitlement to a rating in 
excess of 10 percent for lumbosacral strain to the RO for 
further development, to include a search for records and a 
new VA examination.  In May 2001, the RO sent the veteran a 
letter containing a request for information about current 
treatment providers; the veteran did not respond to the this 
letter, however.  In August 2001, the veteran underwent a VA 
examination.  The case has since been returned to the Board.

The introductory section of the Board's April 2001 decision 
also contained instructions to the RO on two unrelated 
matters.  First, as the veteran had not responded to a 
Statement of the Case on the issue of entitlement to service 
connection for asbestosis, this issue was referred back to 
the RO on the basis that this claim, which had been 
previously denied as not well grounded, could be 
readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Also, the Board referred the issue of 
vocational rehabilitation back to the RO for appropriate 
action, as the veteran had requested information on this 
matter during his March 2001 video conference hearing before 
the undersigned Board member.  The RO apparently has not 
addressed these matters to date, and the Board therefore 
refers them back to the RO for appropriate action again.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his claim.

2.  During the entire appellate period of this case, the 
veteran's symptoms have been essentially moderate in degree, 
with limitation of forward bending and lateral motion, pain, 
and some functional loss of the low back.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for the 
veteran's lumbosacral strain, with degenerative changes, have 
been met for the entire appellate period beginning on 
November 1, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties of the VA

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, this disability was 
addressed in comprehensive VA examinations conducted in 
February 1999 and August 2001.  Moreover, the RO has obtained 
multiple medical records concerning the veteran's disability, 
and there is no indication from the claims file of further 
relevant records that the RO has not obtained to date.  As 
noted above, the veteran did not respond to a May 2001 
letter, in which the RO requested information as to treatment 
providers which was needed before requesting additional 
medical records.

Additionally, the VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim has also been 
met.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  In an 
October 1999 Statement of the Case and a September 2001 
Supplemental Statement of the Case, the RO set forth the 
applicable diagnostic criteria for a higher disability rating 
and informed the veteran of the type of evidence needed for 
such criteria to be met.

The new provisions of 38 U.S.C.A. §§ 5103 and 5103A are 
contained in the VCAA and are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Factual background

In a March 1999 rating decision, the RO granted service 
connection for low back strain, with minimal degenerative 
changes, on the basis of service medical records showing that 
the veteran was treated for acute low back strain during 
service.   Based on the results of a February 1999 VA 
examination, a zero percent evaluation was assigned as of 
November 1, 1998.  During this examination, the veteran 
complained of pain to the right buttock but did not report 
true radicular symptoms.  The examination revealed flexion to 
60 degrees, extension to 20 degrees, right side bending to 25 
degrees, and left side bending to 20 degrees.  There was no 
evidence of pain to palpation or muscle spasm, and a 
neurological evaluation was entirely unremarkable.  X-rays 
revealed minimal degenerative changes, primarily at the L5-S1 
level, with an apparent pars intraarticular defect, no 
spondylolisthesis, and mild degenerative changes at L1 
inferiorly.  The impression was minimal low back pain with 
mild degenerative changes.  The examiner found "no objective 
evidence of any disability" and indicated that the veteran 
was fit for any occupation without restrictions.

In subsequent months, the veteran began to seek more frequent 
VA treatment for low back symptomatology.  He complained of 
chronic low back pain, with radiation down the right side, in 
April 1999 following an incident in which his child 
reportedly jumped on his back.  In May 1999, the veteran 
stated that his back had improved minimally with Tylenol #3 
but that his pain was worse with lying down and straightening 
his leg.  An evaluation revealed that deep tendon reflexes 
were 1/4, except for a right knee jerk of 0/4.  Also, this 
evaluation revealed negative Hoffmann's sign, downgoing 
Babinski's sign, and positive straight leg raising on the 
right.  Strength was 5/5, except on the right, and sensation 
to light touch and pinprick was intact.  There was tenderness 
to palpation over the lumbosacral spine with out trigger 
points, minimal paraspinal lumbar spasm, right piriformis 
pain, right sacroiliac joint pain, and decreased flexibility 
of the back.  The assessment was lower back pain, with 
questionable radiculopathy.  A record from September 1999 
reflects that the veteran had only 50 percent of extension 
and bilateral rotation, with complaints of more pain on the 
right.  Physical therapy reports from September through 
November of 1999 indicate that the veteran had been able to 
improve his endurance and manage his low back pain to the 
extent that he was able to walk more than one-half of a mile.  
The veteran was also performing aquatic therapy and using a 
TENS unit and a cane.

During his March 2001 VA video conference hearing, the 
veteran reiterated that he was unable to bend, stoop, lift 
his leg up high enough to step over certain things, or run.  
Prior VA physical therapy was reported, although the veteran 
noted that he was not participating in therapy at the present 
time and was uncertain about participation in further 
therapy.    

In accordance with the Board's April 2001 remand request, the 
veteran underwent a second VA spine examination in August 
2001, with an examiner who reviewed the claims file.  During 
this examination, the veteran noted that, since a July 1999 
injury, he had continued to suffer from low back pain only 
with activity.  This pain was described as primarily right-
sided lower lumbar pain, with no radicular symptoms or 
resultant bowel/bladder difficulties.  The examination report 
reflects that the veteran was using a cane and a TENS unit.  
Range of motion studies revealed flexion to 45 degrees, 
"neutral" extension, and bilateral side bending to 10 
degrees.  The veteran was able to demonstrate toe and heel 
walking, and a neurological evaluation revealed physiologic 
and symmetrical reflexes, as well as strength and sensation.  
He reported that internal and external rotation of the hips 
and straight leg raising on the right caused buttock pain.  
X-rays were noted to be unchanged since February 1999.

The examiner rendered an impression of mechanical low back 
pain, with a history of mild degenerative changes.  Also, the 
examiner indicated that the veteran demonstrated a loss of 
forward flexion that he related to muscle spasm, a loss of 
lateral spine motion in the standing position, and no 
evidence of a list to one side or the other.  The absence of 
demonstrated radiculopathy as a symptom of the veteran's 
service-connected disability was noted, but his limitation of 
motion was described as due to pain.  The examiner opined 
that the veteran's "current difficulties" were "more 
likely than not related to the subsequent injury two years 
ago" than to a service-related injury, although this opinion 
was not expanded to include a discussion of specific 
symptoms.  Functional loss was noted to be related to the 
veteran's inability to perform range of motion testing of the 
back with normal excursion, strength, and speed, and 
endurance.  There was no evidence of loss of coordination or 
of "strength and weakness."  The examiner was unable to 
speculate as to functional loss related to flare-ups and 
could not explain the magnitude or perpetuation of the 
veteran's current symptoms based upon objective evidence of 
back pathology.


Laws and regulations regarding disability ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal when the medical 
evidence suggests significant changes in the degree of the 
veteran's disability symptomatology.  See generally Fenderson 
v. West. 12 Vet. App 119 (1999).  For example, the VA may 
assign a 10 percent rating for a portion of the appellate 
period and simultaneously assign a 20 percent rating for the 
remainder of appellate period when there is a significant 
increase in symptomatology during the period for which the 20 
percent rating is assigned. 

The RO has evaluated the veteran's lumbosacral strain, with 
degenerative changes, at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  Under this section, a 
10 percent evaluation contemplates lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
appropriate for assignment in cases of muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent evaluation.

Analysis

The Board has reviewed the relevant evidence of record and 
finds that the more recent evidence, notably the August 2001 
VA examination report, reflects lumbosacral strain manifested 
by more than just characteristic pain on motion.  First, the 
veteran has limitation of motion of the lumbar spine, with 
"neutral" extension and limited lateral spine motion in the 
standing position.  The veteran was also noted to have 
reported limitation of flexion due to muscle spasm.  
Additionally, functional loss of the low back, while not 
described in great detail, was also noted by the examiner and 
must be considered in determining whether a higher rating is 
in order.  See 38 C.F.R. §§ 4.40, 4.45 (2001); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

While the Board is aware that the examiner who conducted the 
August 2001 VA examination found it to be more likely than 
not that the veteran's "current difficulties" of the low 
back were related to a recent injury rather than to an in-
service injury, he did not clarify which, if any, of the 
specific symptoms noted above were attributable to the later 
injury.  As such, the Board will address these particular 
symptoms as part of the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

The symptoms shown by the August 2001 VA examination 
correlate closely to the criteria for a 20 percent evaluation 
under Diagnostic Code 5295, and the question thus becomes, in 
view of Fenderson, whether this evaluation should be made 
effective back to the outset of this appeal on November 1, 
1998.  In this regard, the Board notes that the February 1999 
VA examination suggests a less severe disability picture, 
with greater range of motion of the low back and no evidence 
of pain to palpation or muscle spasm.  However, the veteran 
began frequent VA physical therapy soon thereafter, with 
complaints of radiating pain in April 1999, neurological 
deficits shown in May 1999, and the use of a cane and a TENS 
unit noted later in the same year.  In other words, the 
veteran's disability was productive of more than 
characteristic pain at least as far back as April 1999, and, 
notwithstanding the February 1999 examination results and 
given the chronic nature of this disorder, the Board finds 
that it is at least as likely as not that this degree of 
symptomatology dates back to November 1, 1998.  Therefore, 
the Board finds this to be the appropriate effective date for 
the grant of a 20 percent evaluation.

The 20 percent evaluation is not the maximum available, and 
the Board has considered whether an even higher rating is 
warranted.  The Board notes the criteria for a 40 percent 
evaluation under Diagnostic Code 5295 but observes that the 
veteran's disability has never been characterized as, or 
otherwise shown to be, severe in degree, and the other 
symptoms listed in the criteria, other than mild arthritic 
changes, simply have not been shown.  Turning to other 
diagnostic codes, the Board finds no evidence of a history of 
a vertebral fracture with demonstrable deformity (as would 
warrant an additional 10 percent under Diagnostic Code 5285); 
complete bony fixation (ankylosis) of the spine (as would 
warrant a 60 percent evaluation under Diagnostic Code 5286); 
favorable ankylosis of the lumbar spine (as would warrant a 
40 percent evaluation under Diagnostic Code 5289); severe 
limitation of motion of the lumbar spine (as would warrant a 
40 percent evaluation under Diagnostic Code 5292); or severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief (as would warrant a 40 
percent evaluation under Diagnostic Code 5293).

In short, the evidence of record does not reflect that the 
veteran's lumbosacral strain, with degenerative changes, was 
of such severity as to meet the criteria for a rating in 
excess of 20 percent under any applicable diagnostic code at 
any time during the pendency of this appeal.  Therefore, an 
increased rating of 20 percent, and not more, is granted.  To 
the extent that the preponderance of the evidence is against 
an even higher evaluation, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) are not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003, degenerative changes 
(arthritis) are to be rated according to limitation of motion 
of the body part affected.  In this case, the disability at 
issue would be rated based on Diagnostic Code 5292 for 
limitation of motion.  Diagnostic Codes 5295, the code which 
is currently used to evaluate the veteran's low back 
disability, also specifically considers limitation of forward 
bending, loss of lateral motion.  Since a separate rating 
must be based upon additional disability, to assign a 
separate rating for the veteran's low back disorders under 
these various codes would violate the regulations prohibiting 
the pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (2001); see VAOGCPREC 23-97; see also 
Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (a separate rating may be granted 
for a "distinct and separate" disability' that is, "when 
none of the symptomatology...is duplicative...or overlapping.").

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. While the veteran reported that he 
was "unemployed" during his August 2001 VA examination, he 
then mentioned that he managed his mother's apartment 
buildings.  In any event, he did not suggest that any 
documentation existed showing that his service-connected 
disability impacted his employability beyond that impairment 
contemplated by the assigned 20 percent rating.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2001) 
concerning the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 20 percent rating for lumbosacral 
strain, with degenerative changes, is granted for the entire 
appellate period dating back to November 1, 1998, subject to 
the laws and regulations governing the payment of monetary 
benefits.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

